48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Willie Arthur LEACH, Appellant.
No. 94-3152.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 7, 1995.Filed:  Mar. 14, 1995.

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Willie Arthur Leach appeals his 120-month sentence imposed by the district court1 after he pleaded guilty to bank robbery.  For reversal, Leach argues only that the district court erred in denying his motion to depart under U.S.S.G. Sec. 4A1.3 because it mistakenly believed it had no authority to do so.  A court's decision not to depart downward under section 4A1.3, where the court is aware of its authority to do so, is nonreviewable.  United States v. Hall, 7 F.3d 1394, 1396 (8th Cir. 1993).  Having carefully reviewed the record, we conclude the district court was aware of its authority to depart.


2
Accordingly, the judgment is affirmed.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri